Citation Nr: 1746488	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  08-25 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Eric A. Gang, Esq. 


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter, D.L.



ATTORNEY FOR THE BOARD

P. M. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1955 to August 1957.  The Veteran also served in the United States Army Reserves from August 1957 to July 1961, including a period of active duty for training in July 1959.  He died in May 1982. The appellant is his surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

In June 2010, the appellant testified during a Board hearing before a Veterans Law Judge (VLJ) in Washington, D.C.; a transcript of that hearing is of record.

In a September 2010 decision, the Board denied service connection for the cause of the Veteran's death, to include as due to herbicide exposure.  The appellant appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2011 Order, the Court granted a joint motion filed by representatives for both parties, vacating the Board decision and remanding the matter on appeal to the Board for further proceedings consistent with the joint motion.  In the joint motion, the parties noted that the Board had not discussed potentially relevant evidence in the form of lay statements from the appellant regarding the Veteran's exposure to a liquid that was sprayed from a helicopter during service.

In October 2011, the Board notified the appellant that the VLJ who presided at her June 2010 Board hearing was no longer with the Board.  The appellant was advised that she had the right to another hearing by another VLJ.  At that time, the appellant replied that she did not wish to have an additional hearing before a different VLJ.

In January 2012, the appellant's claim was remanded to the RO for compliance with the June 2011 joint motion for remand. 

In February 2015, the appellant requested a new hearing before a VLJ in relation to her claim.  In November 2016, the appellant testified at a hearing before the undersigned.  A copy of the transcript has been associated with the claims file.  

In February 2017, the Board remanded this matter for further development.  Review of the completed development related to the Board's prior remands reveals that, at the very least, substantial compliance with the remand directives was obtained.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDINGS OF FACT

1. At the time of the Veteran's death, he did not have any service-connected disabilities. 

2. The Veteran's lung cancer was the immediate cause of the Veteran's death.

3. The Veteran's lung cancer is related to his exposure to herbicides during his period of ACDUTRA in 1959. 



CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met. 38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6(a), 3.102, 3.159, 3.303, 3.312 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a)(2016); Hupp v. Nicholson, 21 Vet App 342   (2007) (stating what the notice requirements for a DIC claim under 38 U.S.C.A. § 5103 (a) should include).  In this decision, the Board grants service connection for the cause of the Veteran's death.  Therefore, no further discussion of VA's duties to notify and to assist is necessary. 

Service Connection for the Cause of the Veteran's Death

In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active military service either caused or contributed substantially or materially to the veteran's demise.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause or be etiologically related to the cause of death.  For a service-connected disability to constitute a contributory cause of death, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

The Veteran's death certificate states that he died in May 1982 and that the immediate cause of death was metastatic lung cancer. 

At the time of the Veteran's death, he was not service-connected for any disabilities.  No evidence has been submitted to suggest that any condition that was service-connected at the time of the Veteran's death caused his death.  Therefore, service connection for cause of death based upon a condition for which service connection had been established at the time of death is not warranted. 

Nevertheless, the appellant may establish service connection for the cause of the Veteran's death, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  Combee v. Brown, 34 F. 3d. 1039 (Fed. Cir. 1994).  Accordingly, the Board will examine whether the Veteran's metastatic lung cancer was related to any event or incident of the Veteran's service. 

Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Shedden v. Principi, 381 F.3d 1163   (Fed. Cir. 2004). 

The appellant has asserted that the Veteran's lung cancer was the result of his exposure to herbicides during period of Active Duty for Training (ACDUTRA) from July 25, 1959 to August 8, 1959.  ACDUTRA is, among other things, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101 (22); 38 C.F.R. § 3.6 (c)(1).  ACDUTRA is not defined as "active" service unless the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty while performing ACDUTRA. 38 U.S.C.A. § 101 (24); 38 C.F.R. § 3.6 (a).  A claimant whose claim is based on a period of ACDUTRA or inactive duty for training (INACDUTRA) cannot be entitled to the presumption of service connection for various diseases.  Smith v. Shinseki, 24 Vet. App. 40, 47 (2010); see also 38 U.S.C.A. §§ 101 (24)(B), 1112, 1137; 38 C.F.R. §§ 3.6 (a), 3.307(a).  Accordingly, the Board notes that to the extent that the appellant would argue that presumptive service connection for lung cancer is warranted due to exposure to herbicides, presumptive service connection is not available when the exposure occurred during a period of ACDUTRA.  

If the Veteran is shown to have had a disability due to an injury (or disease) that was incurred during his period of ACDUTRA, then service connection can still be granted for the disability on a direct basis.  See 38 C.F.R. § 3.6 (a); Combee, 34 F. 3d. at 1042.

The appellant states that shortly after the Veteran's return from ACDUTRA in 1959 that he told her of an incident that occurred, while he was in training at Ft. Drum. "I remember in August 1959 my husband had just returned home from his reserve training at Ft. Drum and he was telling me of an incident that happened to him and his unit.  He told me that they were on field training when this helicopter flew over him and his unit spraying some kind of liquid substance soaking their clothing and bodies.  He said it was so bad that their skin was burning... I remember very clearly my husband telling me about being sprayed because at that time because I was pregnant and I had a bad case of morning sickness... That day, it was so hot and humid and I felt so sick and listening to him describe what had occurred with being sprayed, wet clothes and burning skin, I could feel his discomfort."  

The Veteran's personnel records report that the Veteran served a period of Active Duty Training at Ft. Drum, New York from July 25, 1959 to August 8, 1959.

In response to the appellant's claim, the VA underwent procedures to determine if the Veteran had been exposed to herbicides during his period of ACDUTRA in 1959.  The Compensation Service was contacted and reported that the Department of Defense (DoD) has identified a test of pre-Agent Orange herbicide at Ft. Drum, New York, during 1959 that involved application of 13 drums of herbicides by helicopter over a remote, forested area that was not near, or accessible to, base personnel.  The Compensation Service reported that there was no other evidence of Agent Orange use, testing, or storage at Ft. Drum during this period.  

The appellant has submitted two medical opinions related to the etiology of the Veteran's lung cancer.  In February 2010, a medical opinion was submitted from M.W., M.D. that stated that upon review of the Veteran's medical records that the Veteran's adenocarcinoma of his lung was likely related to his exposure to herbicides.  In March 2010, an opinion was also submitted from L.R., D.O., the Veteran's treating physician for his cancer, which indicated a relationship between his exposure to herbicides at Ft. Drum and his lung cancer.  

The Board must weigh the credibility of probative value of the competent evidence, accounting for evidence which it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the appellant.  Washington v. Nicholson, 19 Vet. App. 362, 366-67 (2005); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 ; Gilbert v. Derwinski, 1 Vet. App. 49   (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

After review of the evidence of record, the Board finds that the evidence is at least in equipoise regarding whether the Veteran was directly exposed to herbicides during his period of ACDUTRA from July 25, 1959 to August 8, 1959.  The Board finds probative the appellant's statements that the Veteran was sprayed by a helicopter with an unknown substance that caused burning of his skin during his period of ACDUTRA.  The Board finds probative the finding of the Compensation Service that herbicides were sprayed at Ft. Drum, New York by helicopter during the period that the Veteran was serving at Ft. Drum.  While the Compensation Service's report indicates the spraying would have occurred in a remote area that would not be accessible to the Veteran during this period, the Board notes that there is no evidence of record to dispute the appellant's reports that the Veteran was sprayed by a helicopter with an unknown substance that caused burning of his skin.   Resolving the benefit of the doubt in favor of the Veteran, the Board concedes that the Veteran was sprayed with herbicides during this period of ACDUTRA.

As the medical evidence of record supporting an etiological relationship between the Veteran's lung cancer and his exposure to herbicides is not contradicted by any competent medical evidence of record, the Board finds that an injury suffered by the Veteran during his period of ACDUTRA from July 25, 1959 to August 8, 1959 resulted in his lung cancer disability, which was the immediate cause of the Veteran's death. 38 C.F.R. § 3.6 (a).  Accordingly, service connection for the Veteran's death is warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.6(a), 3.102, 3.303, 3.312.


ORDER

Service connection for the cause of the Veteran's death is granted.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


